DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/08/2022 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“feed-facing side surface” and the “radial-facing side surface” as on lines 2-3 must be shown.  The examiner notes that the “feed-facing side surface” is being identified on Figure 8B by reference number 122a and the “radial-facing side surface” as 122b.  Additionally, the feed direction is identified by character “A”.  As such, when looking at Applicant’s Figure 8E, the “feed-facing side surface” 122a is facing a direction perpendicular to the feed direction A, thus, it is not facing the feed direction.  Similarly, when looking at Applicant’s Figure 8E, the “radial-facing side surface” 122b is facing feed A.  It appears, that reference numbers 122a (corresponding to the feed-facing side surface) and 122b (corresponding to the radial-facing side surface) are inverted.  As best understood as claimed, t reference number 122a should correspond to the radial-facing side surface and reference number 122b should correspond to the feed-facing side surface; and
 “said chip breaker being characterized by a uniform cross-section along the linear length thereof” as in lines 8-9 of claim 9;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites on 
Lines 2-3 one or more “feed-facing side surfaces and one or more radial-facing side surfaces”.  However, it is unclear where specifically and in relation to what are each of these feed-facing side surfaces and radial-facing side surfaces are being disposed at and taken from.  Radial facing in relation to what? An axis of rotation? An axis of the insert? Similarly, for feed facing.  Further clarification is needed.
Line 8 “at least one of said chip breakers”.  Since line 4 sets forth “chip breaker” singular, again, it is unclear, how many chip breakers are being claimed.  For purposes of expediting prosecution “at least one of said chip breakers” will be interpreted as –said respective chip breaker of the one or more linear grooves--. Further clarification is needed.
Claim 42 recites in lines 1-3 that “each of the chip breakers comprise respective ends, each of the ends being open to the corresponding radial-facing side surface of the cutting insert”.  
Similarly, since claim 9 already sets forth on line 4 “chip breaker” singular, again, it is unclear, how many chip breakers are being claimed.  For purposes of expediting prosecution “each of said chip breakers” will be interpreted as –said respective chip breaker of the one or more linear grooves--. Further clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 10 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vreeland US 2,641,048 in view of non-patent literature of Oberg et al. Machinery’s Handbook (hereafter—Machinery’s Handbook).
In regards to claim 9, Vreeland discloses (as in Figure 1-9) a cutting insert comprising a top surface (13 or 33), a bottom surface (12 or 31), and side surfaces (refer to the side surfaces that connect the top surface to the bottom surface), spanning therebetween, said side surfaces comprising one feed-facing side surface (inherently clearance or relief side surface 11 or 32 where cutting edge 15 or 34 is disposed at) and one radial-facing side surface (inherently clearance or relief side surface 17 or 20 as in Figures 4-6), the radial-facing side surface being transverse to the feed-facing side surface; said top surface (13 or 33) being formed with one linear groove (14), constituting a chip breaker (see column 3, lines 69-73) and, said linear groove extending adjacent and parallel (see Figures 5 and 6) to a corresponding feed-facing side surface and having a linear length corresponding to an entire length of said feed-facing side surface (see Figures 1, 5 and 6 and column 4, lines 73-75 bridging into column 5, 1-2 and further in column 5, lines 14-17), said chip breaker (14) being characterized by a uniform cross-section along the linear length thereof (see Figure 2, in the same way Applicant’s cross-section is uniform along the linear length thereof), said feed-facing side surface being disposed at an acute feed-angle with respect to the top surface (see at least Figures 2, 7-8, note that surface 11 or 32 extend obliquely from bottom surface 12 or 31 in such a way as when they each intersect with their respective top surfaces 13 or 33, surfaces 11 or 32 form an acute angle therein), and said radial-facing side surface being disposed at a radial-angle with respect to the top surface.
However, Vreeland fails to explicitly disclose that the radial-angle (to which the clearance or relief radial side surface is disposed at) is acute and that the value of said feed-angle (to which the clearance or relief feed side surface is disposed at) is greater than the value of said radial-angle.
Nevertheless, the Machinery’s Handbook teaches that it is well know in the art that inherently, cutting inserts inherently have 1) a clearance or relief radial side surface (or end surface) disposed at an angle (end relief angle) and 2) a clearance or relief feed side surface (or side surface) is disposed at an angle (side relief angle). See Figure 1 on page 757.  The Machinery’s Handbook notes on page 758, that if the side surfaces (or flanks as called by the Machinery’s Handbook) are not provided with relief, which is disposed at an angle, the cutting edges will rub against the workpiece and be unable to penetrate in order to form the chip.  On pages 760-761, there is a discussion of changing these clearance or relief angles depending on the material being machined is being set forth and there is also a discussion that the end relief angle (or radial angle as claimed) would be, in some occasions, different from the side relief angle (or feed angle). These angles, being acute (refer to the values discussed therein).  The Machinery’s Handbook, further notes on pages 808, and 838, that the relief or clearance angles will depend and vary according to the type of material being machined.
Thus, a person having ordinary skill in the art, at the time the Applicant’s invention was filed, would have recognized that the value to which clearance or relief angles (radial and feed) are disposed, will depend on the type of material being machined and desired clearance between the insert and the workpiece being machined for optimal surface finish by preventing rubbing of the side surfaces when machining.  A person of ordinary skill in the art, upon reading the disclosure of Vreeland and teachings of the Machinery’s Handbook, would have recognized the desirability of changing the clearance or relief angles accordingly depending on the type of material being machined and desired clearance between the insert and the workpiece for optimal surface finish by preventing rubbing of the side surfaces when machining.  
Thus, since Vreeland does disclose that there is a feed angle and a radial angle; each of the feed angle and radial angle constitute a defined variable of the cutting insert. Therefore, the value of the feed angle and the value of the radial angle are both recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the values of the clearance angles will depend on the type of material being machined and desired surface finish (in order to avoid unnecessary rubbing of the side surface with the workpiece, therefore damaging the workpiece). Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined clearance feed angle and clearance radial angle, were disclosed in the prior art by Vreeland and explicitly taught by the Machinery’s Handbook, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Vreeland’s feed angle to be as desired and radial angle to be as desired such as, having both angles be acute and having the feed angle be greater than the radial angle.  In re Aller, 105 USPQ 233/In re Boesch, 205 USPQ 215.
In regards to claim 10, Vreeland as modified discloses the cutting insert according to claim 9, Vreeland also discloses oppositely disposed feed-facing side surfaces and oppositely disposed radial-facing side surfaces (see Figures 1-9).
In regards to claim 42, Vreeland as modified discloses the cutting insert according to claim 9, Vreeland also discloses that the chip breaker (14) comprise respective ends, wherein one of the ends being open to the radial-facing side surfaces and the other end being open to a back radial side surface of the cutting insert. See Figure 1.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harif US 2016/0368061 in view of Franko US 3,187,406 and in further view of Mina US 6,979,154.
In regards to claim 9, Harif discloses (as in Figure 1-38) a cutting insert (50) comprising a top surface (52T), a bottom surface (axially opposite to 52T), and side surfaces (52s), spanning therebetween, said side surfaces comprising one feed-facing side surface (one of 52s) and one radial-facing side surface (the other one of 52s) transverse to said one feed-facing side surface, said top surface being formed with one or more linear grooves (see Figure 1B and refer to the circumferential groove formed around the entire periphery, between cutting edge and side surfaces of insert 50) each constituting a chip breaker (refer to the actual chip breaking that occurs when chips curl and break in the groove, also note that there is a suggestion of the channel or groove is a chip breaking channel as in paragraph [0189]), each of said one or more linear grooves extending adjacent and parallel to a corresponding feed-facing surface (see Figures 1A and 8A, in the same way as presented by Applicant’s Figures 7B-7D) and having a linear length corresponding to an entire length of said feed-facing side surface (in the same way as presented by Applicant’s Figures 7B-7D), said chip breaker being characterized by a cross-section along the linear length thereof (in the same way as Applicant’s chip breaker has a uniform cross-section along the linear length thereof as presented by Applicant’s Figures 7B-7D), said feed-facing side surface (one of 52s) being disposed at a feed-angle (angle between side 52s and top surface 52T) with respect to the top surface, and said radial-facing side surface (another one of 52s) being disposed at a radial-angle (angle between another one side 52s and top surface 52T) with respect to the top surface.
Although it is suggested that Harif discloses, in the same way as presented on Applicant’s Figures 7B-7D, that the chip breaker has a uniform cross-section along the linear length thereof, this is not explicitly disclosed.
Nevertheless, Franko teaches that it is well known in the art of cutting inserts, to have a chip controlling groove that has the capabilities of performing chip breaking (see column column 1, lines 11-35 and column 3, line 75 bridging into column 4, lines 1-14), where the chip controlling groove has a uniform cross-section (column 4, line 50-53).  By providing this arrangement, chips generated when machining can be controlled by the groove by controlling the flow and direction of chips so that the chips are effectively broken in a fully satisfactory manner (col 4, lines 11-14).  Additionally, as Franko teaches on column 3, lines 58-74 the desired shape of the chip groove will depend on the type of material being machined and feed rates.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to have Harif’s chip breaker groove be of uniform cross-section along the linear length as taught by Franko to control chip flow and direction so that the chips are effectively broken depending on the type of material being machined and desired feed rates when machining.
However, Harif fails to disclose that both angles are acute and said feed-angle is greater than said radial-angle.
Nevertheless, Mina teaches that it is well known in the art of cutting inserts to have a cutting insert with a feed-facing side surface (side surface 3 when in use) being disposed at an acute feed-angle (αi) with respect to a top surface (see Figure 3), and to have a radial-facing side surface (side surface 5 when not in use) being disposed at an acute radial-angle (α) with respect to the top surface (Figure 3), said feed-angle being greater than said radial-angle (see column 4, lines 29-32).  A person having ordinary skill in the art would have recognized that these angles, also known as either clearance or relief angles, will depend on 1) the type of material being machined (e.g. smaller or positive angles are often used to machine softer materials, while larger angles or negative are often used to machine harder materials); and 2) the desired clearance between the insert and the workpiece being machined for optimal surface finish.  
Therefore, it would have obvious to a person having ordinary skill in the art at the time Applicant’s invention was filed, to modify Harif’s feed-angle and radial-angle to be both acute and to have the feed-angle be greater than said radial angle, as taught by Mina, depending on the type of material being machined and optimal surface finish.
Additionally, since Harif does disclose that there is a feed angle and a radial angle; each of the feed angle and radial angle constitute a defined variable of the cutting insert. Therefore, the value of the feed angle and the value of the radial angle are both recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the values of the clearance angles will depend on the type of material being machined and desired surface finish (in order to avoid unnecessary rubbing of the side surface with the workpiece, therefore damaging the workpiece). Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined clearance feed angle and clearance radial angle, were disclosed in the prior art by Harif, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Harif’s feed angle to be as desired and radial angle to be as desired such as, having both angles be acute and having the feed angle be greater than the radial angle.  In re Aller, 105 USPQ 233/In re Boesch, 205 USPQ 215.
In regards to claim 10, Harif as modified discloses the cutting insert according to claim 9, Harif as modified also discloses oppositely disposed feed-facing side surfaces and oppositely disposed radial-facing side surfaces (see at least Figure 1B of Harif).
Response to Arguments
Rejections not based on prior art
Applicant's arguments regarding the previous 35 U.S.C. § 112 rejection of claim 9, regarding the “feed-facing side surface” and “radial-facing side surface” as being unclear in relation to what are each of these feed-facing side surfaces and radial-facing side surfaces are being disposed at and taken from, have been carefully and fully considered, but are not persuasive.
The Examiner reiterates that it is unclear where specifically and in relation to what are each of these feed-facing side surfaces and radial-facing side surfaces are being disposed at and taken from.  Radial facing in relation to what? An axis of rotation? An axis of the insert? Similarly, for feed facing.  Further clarification is needed.
For this, Applicant points out that Figure 8E with arrow A, and explains the following:
	“It is respectfully submitted that, as also noted in the response dated July 18, 2022 to the Non-Final Office Action dated January 18, 2022, that it would be readily understood from the
Applicant’s specification and drawings that the feed-facing side surface is the surface that faces
in the direction from which a workpiece is fed during the cutting operation, and that the radial-
facing side surface is the surface that faces in the direction along radius (i.e., radial direction) of
the workpiece.”

As per the specification and drawings as filed, the “feed-facing side surface” is being identified on Figure 8B by reference number 122a and the “radial-facing side surface” as 122b.  Additionally, as indicated on page 18, lines 4-5, the cutting tool 110 may be advanced, inter alia, in a radial direction transverse to the workpiece axis X, as indicated by arrow A.  Thus, as best understood, the feed direction is the direction to which the cutting tool is advanced, this direction being identified by character “A”.  As such, when looking at Applicant’s Figure 8E, the “feed-facing side surface” 122a is in a direction perpendicular (see dashed direction arrow as in annotated Figure 8E below) to the feed-facing side surface 122a, and as such, surface 122a is not facing the feed direction because it faces in a direction perpendicular to the feed “A”.  Similarly, when looking at Applicant’s Figure 8E, the “radial-facing side surface” 122b is facing in a direction parallel to the feed and accordingly it is facing the feed direction.

    PNG
    media_image1.png
    634
    802
    media_image1.png
    Greyscale

Thus, it is still unclear where exactly and in relation to what, are each of these feed-facing side surfaces and radial-facing side surfaces are being disposed at and taken from.
Rejections based on prior art
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. 
Regarding the previous rejection under 35 USC § 103 for claims 9, 10 and 42 over Vreeland US 2,641,048, the Examiner has provided a teaching as evidence non-patent literature of Oberg et al. Machinery’s Handbook in order to address and support Examiner’s previous teachings and motivation of disposing clearance angles at acute angles, these angles being different, as discussed above.  As such, it is respectfully noted that Vreeland has been modified based on the teachings well known in the art.  Thus, some of the arguments are considered moot.  Nevertheless, for clarification purposes, some of the Applicant’s arguments regarding Vreeland, will be addressed below.
Applicant argues on pages 9-10, that the PTO has not established a prima facie case of obviousness against claim 9 because the PTO has not demonstrated, at minimum, that Vreeland teaches or suggests or should be modified to result in “each of said radial-facing side surfaces being disposed at an acute radial-angle with respect to the top surface” as recited, specifically since “nowhere from the description, or even drawings of Vreeland can anything even be implied about the angle between the top surface 13 or 33 and the side surface 17 or 20.”
The Examiner respectfully disagrees.  It is noted that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as explained above reference Vreeland discloses side surfaces comprising one feed-facing side surface (inherently clearance or relief side surface 11 or 32 where cutting edge 15 or 34 is disposed at) and one radial-facing side surface (inherently clearance or relief side surface 17 or 20 as in Figures 4-6).  The feed-facing side surface being disposed at an acute feed-angle with respect to the top surface (see at least Figures 2, 7-8, note that surface 11 or 32 extend obliquely from bottom surface 12 or 31 in such a way as when they each intersect with their respective top surfaces 13 or 33, surfaces 11 or 32 form an acute angle therein), and said radial-facing side surface being disposed at a radial-angle with respect to the top surface.
However, the Examiner noted that Vreeland failed to explicitly disclose that the radial-angle (to which the clearance or relief radial side surface is disposed at) is acute and that the value of said feed-angle (to which the clearance or relief feed side surface is disposed at) is greater than the value of said radial-angle.
Thus, the Examiner provided the rationale that a person having ordinary skill in the art, at the time the Applicant’s invention was filed, would have recognized that the value to which clearance or relief angles (radial and feed) are disposed, will depend on the type of material being machined and desired clearance between the insert and the workpiece being machined for optimal surface finish by preventing rubbing of the side surfaces when machining.  To support this argument, the Examiner now is providing evidence found on the Machinery’s Handbook as discussed above. 
Thus, since Vreeland does disclose that there is a feed angle and a radial angle; each of the feed angle and radial angle constitute a defined variable of the cutting insert. Therefore, the value of the feed angle and the value of the radial angle are both recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the values of the clearance angles will depend on the type of material being machined and desired surface finish (in order to avoid unnecessary rubbing of the side surface with the workpiece, therefore damaging the workpiece). Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined clearance feed angle and clearance radial angle, were disclosed in the prior art by Vreeland (and now evidenced by the Machinery’s Handbook), it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Vreeland’s feed angle to be as desired and radial angle to be as desired such as, having both angles be acute and having the feed angle be greater than the radial angle.  In re Aller, 105 USPQ 233/In re Boesch, 205 USPQ 215.
In accordance to the guidelines set forth on section 2142 of the MPEP, in order to successfully establish a prima facie case of obviousness, a clear articulation of the reasons(s) why the claimed invention would have been obvious in light of the prior art.  As discussed above, the Examiner provided the reasons why the Applicant’s invention, related to the limitations in question, would have been obvious in light of the knowledge generally available to one of ordinary skill in the art.  Accordingly, a prima facie case of obviousness was established.
Applicant argues on page 11, that:
“it would not be apparent to a person of ordinary skilled in the art so as to why and how would a reference, which is completely silent about any particulars of the radial angle, guide someone towards not only making that radial angle acute but also smaller than a feed angle…the mere presence of the feed angle and the radial angle can in no way guide a person of ordinary skilled in the art to achieve the specific relationship between those angles as claimed, and much less for the purposed of desired clearances”.

The Examiner respectfully disagrees.  A person having ordinary skill in the art would indeed recognize when looking at Vreeland’s Figures, that there is a feed side surface inherently disposed at an angle and that there is also a radial side surface also inherently disposed at a angle.  While Vreeland does not explicitly disclose the claimed acute angle to which the radial facing surface is disposed at, the disclosure as shown in the drawings (see for example Figure 3 of Vreeland) does shows that the radial facing surface is disposed at an angle.  Note that surface 16 is being beveled in two directions up until the dashed lines of Figure 3.  The dashed lines are inclined both: 1) in a first inclination direction from an apex of cutting edge 15 as going inwardly towards surfaces 10 and 13 and 2) in a second inclination direction from surface 13 as going inwardly towards bottom surface 21.  This is suggested by how the phantom lines are being disposed.  For clarity, an annotated version of Figure 3 has been included.  Note that as indicated by annotated phantom direction arrows below, in both the first and second inclination directions, the thickness from the apex towards surface 10 increases as well as the thickness from top surface 13 towards bottom surface 21.  Accordingly, on the basis of this suggestion, a person having ordinary skill in the art would indeed recognize that Vreeland discloses, teaches or suggest on the drawings (see Figure 3) the radial facing surface disposed at an angle in relation to the top surface.

    PNG
    media_image2.png
    899
    1115
    media_image2.png
    Greyscale

In order to further support this statement, the Examiner has provided the teachings found on the Machinery’s Handbook as discussed above, which does mention that it is well known that cutting tools have both radial and axial side surfaces, each disposed at respective angles.  The angles being acute and different from one another.
Applicant further argues on page 12, that: 
““it is to be understood herein that the cutting insert of Applicant’s claims is to be used with a cutting tool having a seat space comprising a base inclined with respect to a radial-facing wall of the seat space…The specific orientation of the seat space allows the radial-facing side surface of the cutting insert to have an angle with the top surface smaller than the angle between the feed-facing side surface and the top surface…Vreeland, being completely silent on the aspect of any such orientation of the cutting insert in the cutting tool, cannot guide a person of ordinary skill to simply reduce the radial angle to be smaller than the feed angle as a matter of choice or routine experimentation, as that would reduce the strength the of the corresponding edge significantly”.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (as indicated on above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on pages 13-14, regarding the 35 U.S.C. 103 rejection of claim 9 as being unpatentable over Harif US 2016/0368061 in view of Franko US 3,187,406 and in further view of Mina US 6,979,154; that the:
“PTO has not established a prima facie case of obviousness against claim 9 because the PTO has not demonstrated, at minimum, that the cited references each teach or suggest each and every limitation of claim 9.  For example… “said feed-facing side surfaces being disposed at an acute feed-angle with respect to the top surface, and each of said radial-facing side surfaces being disposed at an acute radial-angle with respect to the top surface, said feed-angle being greater than said radial-angle””

The Examiner respectfully disagrees.  As discussed above, base reference Harif discloses (as in Figure 1-38) a cutting insert (50) comprising a top surface (52T), a bottom surface (axially opposite to 52T), and side surfaces (52s), spanning therebetween, said side surfaces comprising one feed-facing side surface (one of 52s) and one radial-facing side surface (the other one of 52s) transverse to said one feed-facing side surface, said feed-facing side surface (one of 52s) being disposed at a feed-angle (angle between side 52s and top surface 52T) with respect to the top surface, and said radial-facing side surface (another one of 52s) being disposed at a radial-angle (angle between another one side 52s and top surface 52T) with respect to the top surface.
However, since the Examiner noted that base reference Harif failed to disclose that both angles are acute and said feed-angle is greater than said radial-angle; a teaching reference of Mina was brought to treat these missing limitations.
As explained in the rejection above, Mina teaches that it is well known in the art of cutting inserts to have a cutting insert with a feed-facing side surface (side surface 3 when in use) being disposed at an acute feed-angle (αi) with respect to a top surface (see Figure 3), and to have a radial-facing side surface (side surface 5 when not in use) being disposed at an acute radial-angle (α) with respect to the top surface (Figure 3), said feed-angle being greater than said radial-angle (see column 4, lines 29-32).  A person having ordinary skill in the art would have recognized that these angles, also known as either clearance or relief angles, will depend on 1) the type of material being machined (e.g. smaller or positive angles are often used to machine softer materials, while larger angles or negative are often used to machine harder materials); and 2) the desired clearance between the insert and the workpiece being machined for optimal surface finish.  
Therefore, it would have obvious to a person having ordinary skill in the art at the time Applicant’s invention was filed, to modify Harif’s feed-angle and radial-angle to be both acute and to have the feed-angle be greater than said radial angle, as taught by Mina, depending on the type of material being machined and optimal surface finish.
Additionally, since Harif does disclose that there is a feed angle and a radial angle; each of the feed angle and radial angle constitute a defined variable of the cutting insert. Therefore, the value of the feed angle and the value of the radial angle are both recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the values of the clearance angles will depend on the type of material being machined and desired surface finish (in order to avoid unnecessary rubbing of the side surface with the workpiece, therefore damaging the workpiece). Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined clearance feed angle and clearance radial angle, were disclosed in the prior art by Harif, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Harif’s feed angle to be as desired and radial angle to be as desired such as, having both angles be acute and having the feed angle be greater than the radial angle.  In re Aller, 105 USPQ 233/In re Boesch, 205 USPQ 215.
In accordance to the guidelines set forth on section 2142 of the MPEP, in order to successfully establish a prima facie case of obviousness, a clear articulation of the reasons(s) why the claimed invention would have been obvious in light of the prior art.  As discussed on section 18 above, the Examiner provided the reasons why the Applicant’s invention, related to the limitations in question, would have been obvious in light of the knowledge generally available to one of ordinary skill in the art.  Accordingly, a prima facie case of obviousness was established.
Applicant argues on pages 14, regarding the teaching reference of Mina US 6,979,154; that Mina fails to teach or suggest “said side surfaces comprising one or more feed-facing side surfaces and one or more radial-facing side surfaces transverse to said one or more feed-facing side surfaces”.
The Examiner respectfully disagrees.  In response to applicant's argument that teaching reference Mina fails to teach or suggest “said side surfaces comprising one or more feed-facing side surfaces and one or more radial-facing side surfaces transverse to said one or more feed-facing side surfaces”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As explained above, base reference Harif is the one that teaches “said side surfaces comprising one feed-facing side surface and one radial-facing side surfaces transverse to said one feed-facing side surfaces”.  Teaching reference Mina was brought for the teaching of disposing two side relief or clearance surfaces at acute angles, one of the angles being greater than the other (see rejection for details).  Thus, it would have been obvious to one skilled in the art, based on the teachings of Mina, to modify Harif’s feed-angle and radial-angle to be both acute and to have the feed-angle be greater than said radial angle, as taught by Mina, depending on the type of material being machined and optimal surface finish.  
Additionally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In the event that Applicant does not find the discussion above persuasive, the Examiner would also like to point out that giving broadest reasonable interpretation to the term “transverse” as per definition: “laying across something” https://www.britannica.com/dictionary/transverse; Mina’s radial-facing side surface lays across the feed-facing side surface.  Since, no specific location of where exactly these two surfaces are located in relation to one another, has been clearly set forth, the Examiner’s interpretation is not precluded.
Examiner’s Notes
No arguments challenging the combination of Harif with teaching reference Franko were made.
No arguments challenging the alternate obviousness statement of Harif as indicated on section 11, page 10 above, of “it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Harif’s feed angle to be as desired and radial angle to be as desired such as, having both angles be acute and having the feed angle be greater than the radial angle” were made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Non-patent literature “Tool and Manufacturing Engineers Handbook”, Chapter 10, teaches that it is well known in the art of cutting tools, to have relief or clearance surfaces disposed at an angle, in order to eliminate undesirable contact or rubbing between the cutter and the workpiece.  The Engineers Handbook also teaches that the geometry of cutters will depend primarily upon the material to be machined, chip disposal, and rigidity of the machine, workpiece, and setup.   See pages 10-31 to 10-34. 
JP 2003-245805 discloses on at least Figures 2(a) and 3 that it is well known in the art of cutting inserts, to have both a feed-facing surface and a radial-facing surface, each being disposed at respective relief/clearance acute (positive) angles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722